DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, claim 2, lines 15-16, and claim 3, line 8, the limitation “a radial direction” appears to be an improper double inclusion of the previously recited, “a radial direction.” Is the limitation referring to the previously recited radial direction, or a different radial direction? The limitation is to be amended to maintain proper basis (ex. the radial direction). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koretsky (US 5,368,054).
Regarding claim 1, Koretsky discloses a piezoelectric vibration plate comprising: 
a dome part (16, 32); a flange part (Column 5, lines 31-32, gasket) that projects outward in a radial direction from a peripheral edge of the dome part (Figure 3, The circular gasket is shown sandwiched between the dome part and a table); and an annular plate (36) that projects outward in a radial direction from a peripheral edge of the flange part (Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Koretsky in view of Madanshetty (US 2002/0108631).
Regarding claim 2, Koretsky discloses an ultrasonic water jet apparatus that jets water to which ultrasonic vibration is propagated to a workpiece, the ultrasonic water jet apparatus comprising:
a water accumulation part (24) in which the water supplied from a water supply source (26) is temporarily accumulated (Column 6, lines 16-17); a jet port (28) that jets the water accumulated in the water accumulation part (Column 4, lines 5-6 and Column 6, line 39); and a piezoelectric vibration member (16, 32) including a dome part (32) that is disposed opposed to the jet port (28) in the water accumulation part (Figure 3) and propagates the ultrasonic vibration to the water accumulated in the water accumulation part (Column 6, lines 30-52), a flange part (Column 5, lines 31-32, gasket) that projects outward in a radial direction from a peripheral edge of the dome part (Figure 3), and an annular plate (36) that projects outward in a radial direction from a peripheral edge of the flange part (Figure 3), wherein a recessed surface side of the dome part of the piezoelectric vibration member is oriented toward the jet port (Figure 3, The recessed portion of the domed section faces the jet port) and an outer circumferential part of the annular plate (36) of the piezoelectric vibration member is supported by a sidewall of the water accumulation part (24) (Figure 3, The walls of the accumulation part support the annular plate), and the ultrasonic vibration generated from the piezoelectric vibration member by high-frequency power supplied to the piezoelectric vibration member (Column 7, lines 1-3) is concentrated toward the jet port and the water to which the ultrasonic vibration is propagated in the water accumulation part is jetted from the jet port (Column 6, lines 50-52).
However, Koretsky fails to disclose that the piezoelectric vibration member is a plate.
Madanshetty discloses a device wherein a piezoelectric vibration member includes a plate (62, 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koretsky with the disclosures of Madanshetty, providing the device of Koretsky to include a plate (Madanshetty, 62, 64) as the piezo electric vibration member, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including the generation of a desired pressure with moderate power input, as disclosed by Madanshetty (Paragraph 18).

Regarding claim 3, Koretsky discloses an ultrasonic vibration horn that concentrates ultrasonic vibration at one point and gives the ultrasonic vibration to a workpiece, the ultrasonic vibration horn comprising: 
a piezoelectric vibration member (16, 32) including a dome part (32), a flange part (Column 5, lines 31-32, gasket) that projects outward in a radial direction from a peripheral edge of the dome part (Figure 3), and an annular plate (36) that projects outward in a radial direction from a peripheral edge of the flange part (Figure 3); and a housing (24) that supports the annular plate (36) of the piezoelectric vibration plate in such a manner that a recessed surface side of the dome part (32) is oriented toward a side of the one point (30) at which the ultrasonic vibration is desired to be concentrated (Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/            Examiner, Art Unit 3752